MEMORANDUM **
James Andrew Quiroz appeals from his 87-month sentence imposed for possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Quiroz contends that he should have received a minor role adjustment pursuant to U.S.S.G. § 3B1.2. We disagree. The district court did not clearly err in determining that Quiroz was not a minor participant in the drug distribution scheme because his co-conspirator’s statements support the district court’s determination. See United States v. Cantrell, 433 F.3d 1269, 1282-84 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.